Citation Nr: 0724527	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  04-27 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hydronephrosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and H.B.


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran received an honorable discharge for active duty 
performed from December 1967 to October 1970.  He had 
subsequent military service from October 1970 to February 
1975, at which time he received a less than honorable 
discharge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefit sought on 
appeal.  

The veteran testified before the undersigned Veterans Law 
Judge in September 2005.  A copy of the transcript of that 
hearing has been made part of the claims file.

The Board first considered the veteran's appeal in April 
2006.  At that time, the Board denied the veteran's claim, 
finding that the medical evidence of record indicated that 
there was not a relationship between the veteran's current 
hydronephrosis and the right kidney surgery he underwent 
during service and that the surgery performed during service 
was to correct a congenital condition.

The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In November 2006, 
the Court granted a motion for remand.  The Court vacated the 
Board's decision finding that the Board failed to address 
whether the presumption of soundness attached to the 
veteran's claim, and if so, whether the presumption was 
properly rebutted.  

The motion for remand also contains citation to a VA General 
Counsel Opinion (VAOPGCPREC 82-90 (July 18, 1990)).  In this 
opinion, the General Counsel held that service connection may 
be granted for diseases (but not defects) of congenital, 
developmental or familiar origin.  In such cases, service 
connection is warranted if the evidence as a whole 
establishes that the condition in question was incurred or 
aggravated during service within the meaning of VA law and 
regulations.  In addition, where during service a congenital 
or developmental defect is subject to a superimposed injury 
or disease, service connection may be warranted.  The Court 
found that the Board had not resolved the critical issue of 
whether the veteran's hydronephrosis is a developmental 
disease or defect.

Subsequent to the Board's April 2006 decision, the veteran, 
through his representative, filed a claim to reopen the claim 
for service connection for hydronephrosis.  In a June 2006 
rating decision, the RO denied to reopen the claim, finding 
that new and material evidence had not been received.  As 
outlined above, however, the veteran had appealed his claim 
to the Court.  The Board's April 2006 decision did not become 
final.  38 U.S.C.A. § 7266.  Therefore, there was no final 
Board decision to seek to reopen and the June 2006 rating 
decision has no effect upon this appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

After review of the arguments set forth in the motion for 
remand and adopted by the Court in the November 2006 order, 
the Board finds that the veteran's appeal must be remanded in 
order to obtain an additional VA medical opinion before the 
Board can readjudicate the veteran's claim upon the merits.

The claims file includes a September 1967 report of medical 
history and a report of medical examination completed prior 
to the veteran's enlistment into the service.  The veteran 
did not note any complaints regarding a kidney ailment or 
related symptoms; the medical professional performing the 
medical examination found no abnormalities and found that the 
veteran was qualified for enlistment.

A September 1968 record indicates that the veteran sought 
treatment for frequency and burning on urination with pyuria.  
Routine antimicrobial therapy did not clear the symptoms.  X-
rays revealed evidence of long standing hydro on the right 
with atrophy of the parenchyma.  The record indicates that 
this was the likely source of the persistent pyuria.  On the 
fourth day of hospital admission, the veteran underwent 
plastic reconstruction of the right ureteropelvic junction.  
Upon discharge, the diagnoses were right, intrinsic, 
congenital ureteropelvic junction obstruction, right atrophic 
pyelonephritis and chronic urinary tract infection.

An October 1968 medical record reveals that the veteran 
sought treatment for epigastric pain, nausea and vomiting.  
The veteran was noted to appear acutely ill.  The veteran was 
diagnosed as having acute pyelonephritis (etiology E. coli) 
and right hydronephrosis secondary to the surgery.

In September 1969, one year after the surgery, the veteran 
was evaluated and hospitalized.  The treatment record 
documenting this evaluation indicates that the right renal 
pelvis remained dilated on retrograde examination and it was 
noted that there was parenchymal thinning, most marked at the 
right upper pole.  There was no evidence of ureteral 
obstruction.  The renal pelvis drained by two hours.  
Studies, in general, revealed depressed right renal function.  
The veteran was diagnosed as having right hydronephrosis 
secondary to congenital ureteropelvic stenosis and post-
operative right pyeloplasty.

VA regulations provide that a veteran will be considered to 
have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto and was not 
aggravated by such service.  See 38 C.F.R. § 3.304(b).  

In this regard, VA regulations further provide that there are 
medical principles so universally recognized as to constitute 
fact (clear and unmistakable proof), and when in accordance 
with these principles existence of a disability prior to 
service is established, no additional or confirmation 
evidence is necessary.  Consequently with notation or 
discovery during service of such residual conditions (scars; 
fibrosis of the lungs; atrophies following disease of the 
central or peripheral nervous system; healed fractures; 
absent, displaced or resected parts of organs; super-numerary 
parts; congenital malformations or hemorrhoidal tags or tabs, 
etc.) with no evidence of the pertinent antecedent active 
disease or injury during service the conclusion must be that 
they preexisted service.  See 38 C.F.R. § 3.303(c).  
Congenial or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  See 38 C.F.R. § 3.303(c).

Regarding surgery during service, VA regulations provide that 
the usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  See 
38 C.F.R. § 3.306(b)(1).

As noted above, VA General Counsel has promulgated an opinion 
regarding under what circumstances, if any, service 
connection may be granted for disorders of congenital or 
developmental origin.  See VAOPGCPREC 82-90 (July 18, 1990).  
In part, the opinion provides that, in the adjudication of 
claims for service connection for conditions of congenital or 
developmental origin, close attention must be paid to the 
question of whether the condition is a disease process or is 
simply a defect or abnormality.  The opinion indicates that, 
in many instances, it may be necessary for VA adjudicators to 
seek guidance from medical authorities regarding the proper 
classification of a medical condition at issue.  Regarding 
diseases, General Counsel concluded that service connection 
may be granted for diseases (but not defects) of congenital, 
developmental or familial origin.  Service connected is 
warranted where the evidence establishes that the disease was 
incurred or aggravated during service.  Regarding defects, 
the General Counsel noted congenital or developmental defects 
may not be service connected but that a superimposed disease 
or injury upon the defect could be service connected.

The record currently contains two medical opinions regarding 
whether the veteran's hydronephrosis is service connected.  
In a March 2003 VA examination, the examiner opined that the 
veteran's hydronephrosis was not related to the pyeloplasty 
of the right kidney during service.

In June 2006 (after the Board's April 2006 decision), the 
veteran submitted an opinion of a private medical doctor.  
The doctor noted review of medical records.  He noted that 
the veteran continues to have symptoms involving dysuria, 
frequency, and recurrent urinary tract infections that were 
not corrected by the surgery.  He felt that the veteran had 
an undiagnosed problem entering into service and was 
diagnosed and treated while in service.  He noted that the 
veteran did not know of the problem prior.  The doctor felt, 
therefore, that the veteran's disability was service 
connected.

The Board finds that it is necessary to obtain another 
opinion that specifically addresses questions related to the 
congenital nature of the veteran's condition.  In the medical 
opinions of record, the medical professionals do not fully 
discuss these questions related to the nature of the 
disability treated during service.  Upon remand, the veteran, 
therefore, should be scheduled for a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a Veterans Claims 
Assistance Act of 2000 (VCAA) 
notification letter that complies with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and informs the vetean to 
provide any evidence in his possession 
that pertains to the claim. 

In addition, perform any and all 
development deemed necessary as a result 
of any response received from the 
veteran.

2.  Copies of all outstanding records of 
treatment, VA and non-VA, received by the 
veteran for hydronephrosis should be 
obtained and made part of the record.

3.  Schedule the veteran for a VA 
examination by a Board-certified 
urologist (fee basis, if necessary) to 
determine the nature and likely etiology 
of his hydronephrosis.  The veteran's 
claims file and a copy of this opinion 
should be made available to the examiner.  
The examiner should obtain a medical 
history of the disability in question. 
All necessary tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail. 

After review of the claims file, the 
examiner should provide answers to the 
following questions:

a)  Is the veteran's hydronephrosis 
or other currently diagnosed kidney 
disability a (or the result of a) 
developmental disease or defect? 

b)  Did hydronephrosis or other 
currently diagnosed kidney 
disability clearly and unmistakably 
preexist the veteran's entrance into 
service?  

c)  If found to preexist and found 
to be a disease, did hydronephrosis 
or other currently diagnosed kidney 
disability clearly and unmistakably 
not increase in severity beyond 
natural progression in service?

d)  If found to preexist and found 
to be a defect, did the veteran 
incur a superimposed injury to the 
preexisting kidney disability during 
service?  

The examiner should provide a rationale 
for all conclusions.  If the examiner is 
unable to answer a question presented 
without resort to speculation, he or she 
should so indicate.

4.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran should be furnished 
a supplemental statement of the case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this remand is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision by the Board is 
appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal.  See 38 C.F.R. 
§ 20.1100(b).




